DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2022 was filed after the mailing date of the Application on 03/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action responds to the Appeal Brief filed on 02/07/2022. Claims 1-9, and 11-20 are pending in the application. No Claims has been amended.
Response to Arguments
Applicant’s arguments, see pages 10 -29, filed on 02/07/2022, with respect to the rejection of claims 1, 2, 3, 17 and 18 in view of Merke and Dugan have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Porcelli on 06/28/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 2 has been cancelled.
Claim 1 has been amended as follow:
A fluidic component having a flow chamber allowing a fluid flow to flow through, said fluid flow entering the flow chamber through an inlet opening of the flow chamber and emerging from the flow chamber through an outlet opening of the flow chamber, and which flow chamber has at least one means for changing the direction of the fluid flow at the outlet opening in a controlled manner to generate a spatial oscillation of the fluid flow at the outlet opening, wherein the flow chamber has a main flow channel, which interconnects the inlet opening and the outlet opening, and at least one auxiliary flow channel as a means for changing the direction of the fluid flow at the outlet opening in a controlled manner, and wherein the inlet opening has a larger cross-sectional area than the outlet opening ; and
wherein the cross-sectional area of the inlet opening is larger by a factor of up to 2.5 compared to the cross-sectional area of the outlet opening.
Allowable Subject Matter
Claims 1, 3-9, and 11-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753